Citation Nr: 0519944	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  97-27 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for skin cancer, claimed 
as due to herbicide exposure.

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to May 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  This case was previously before the Board in 
April 1999 and January 2000.  In April 1999, the Board 
remanded the case to comply with the veteran's personal 
hearing request.  Thereafter, in January 2000, the Board 
remanded the case for additional development, to include a 
search for additional service medical records, additional VA 
medical records, and new examinations with respect to his 
increased rating claims.  That development was completed and 
the case was returned to the Board.  The Board REMANDED the 
case again for additional development with respect to the 
claims for service connections for skin and psychiatric 
disorders.  That development has been completed and the case 
was returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The competent medical evidence shows that during service 
and following discharge from active duty, the veteran 
presented symptomatology consistent with chronic dysthymia 
that stemmed from situational factors superimposed on an 
underlying personality disorder; he has been diagnosed with a 
personality disorder with passive dependant, histrionic, and 
possibly antisocial features; the preponderance of the 
competent evidence is against a causal relationship between a 
current diagnosis of an acquired psychiatric disability, to 
include PTSD or depression, and any incident of or finding 
recorded during service.  

3.  Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  

4.  The medical evidence shows that the veteran's diagnosis 
of skin cancer was not manifest during active service, or 
within one year from service, it is not a disease associated 
by VA regulation to herbicide exposure, and there is no 
competent medical evidence of a link between a diagnosis of 
skin cancer and any incident of or finding recorded during 
service.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, 
to include PTSD and depression, is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2004).  

2.  Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2003); Winn v. Brown, 8 Vet. App. 510, 516 
(1996).

3.  Service connection for squamous cell carcinoma of the 
head and neck is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, the July 2003, April 1999 and January 2000 Board 
remands, the Statement of the Case, and Supplemental 
Statements of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, correspondence 
from the RO sent to the veteran, to include the October 2002, 
March 2004, June 2005 letters, specifically notified the 
veteran of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
October 2002, March 2004, June 2005 letters, satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  Although the veteran was not 
explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  VCAA was not implemented prior to the issuance of 
the February 1997 RO decision that is the subject of this 
appeal.  Nonetheless, the Board finds that prior to the 
February 1997 RO decision and subsequently, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  The relevant post-service 
medical evidence includes reports of VA examination performed 
in recent years that include medical opinions addressing the 
medical questions of diagnosis and causation at hand.  
Therefore, the Board finds that all obtainable evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  There has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The veteran's service medical records showed that he suffered 
from skin problems.  Medical records dated in December 1984 
noted that he had a rash on his face, arms, hands, chest and 
abdomen, which was assessed as contact dermatitis.  Moreover, 
his skin was clinically evaluated as abnormal on his April 
1985 separation examination due to 5 cm scaling, slightly 
erthematous patch, right mid abdomen.  The veteran  also 
indicated on the concurrent Report of Medical History that he 
had experienced tumor, growth, cyst, cancer.  It was stated 
that the skin diseases referred to rashes and results of 
allergy skin tests, which showed findings consistent with 
allergies to pollens and dust.

The veteran's service medical records also reflect complaints 
of depression while on active duty.  His psychiatric 
condition was evaluated as normal on a June 1973 service 
examination, but he indicated on a concurrent Report of 
Medical History that he had experienced depression or 
excessive worry.  A supplemental statement indicated that he 
reported he would get worried over personal problems, that he 
would forget what he was doing, and that he had never seen a 
physician for these complaints. Similarly, while his April 
1985 separation examination evaluated his psychiatric 
condition as normal, the veteran indicated on the concurrent 
Report of Medical History that he had experienced depression 
or excessive worry.  It was reported on a separate statement 
that he had frequent trouble sleeping due to his depression, 
that he had depression in 1977, with no apparent reason, and 
that he denied a personal or family history of psychosis.

The post-service medical records indicated treatment for skin 
and psychiatric problems on various occasions, and include 
diagnoses of depression, dysthymic disorder, and PTSD.  For 
example, a November 1996 VA PTSD examination diagnosed 
dysthymic disorder. A concurrent VA skin examination noted 
that the examiner did not see anything that looked like skin 
cancer, but that the veteran certainly had skin tags and 
moles. 

Thereafter, in April 2001, the veteran underwent a VA skin 
examination.  He reported growths on his skin along with skin 
cancer for a number of years preceding the examination.  
Examination of the veteran revealed nothing that at the time 
seemed consistent with a positive finding for skin cancer.  
The examiner noted that he had a number of skin problems, 
including "nits" and seborrheic dermatitis on his occipital 
scalp.  Although the veteran had nothing on his arms, face, 
neck, and trunk which looked liked skin cancer, the examiner 
recommended that he be watched closely with his past history 
of skin cancer. 

The veteran underwent a VA examination on August 2002.  He 
reported that he had never been hospitalized for an emotional 
or nervous illness.  The veteran complained of loneliness, 
sadness, boredom and anger.  His affect was noted to be 
restricted and shallow, with depression evident.  There was 
no evidence of a thought disorder.  Orientation to person, 
space and time was normal.  The veteran's memory was intact.  
He exhibited no unusual behavior or psychomotor activity.  He 
was cooperative and extremely verbal.  The veteran's speech 
was loud, but otherwise normal.  VA psychiatric examiner 
concluded, based upon both an examination of the veteran and 
a review of his claims folder, that he did not satisfy the 
DSM-IV criteria for PTSD, and that there was very little 
evidence to even include PTSD as part of a differential 
diagnosis in this case. The diagnosis was recorded as 
depressive disorder not otherwise specified.  

The veteran's skin claim was denied because he was not 
diagnosed with one of the conditions recognized as being 
presumptively due to herbicide exposure under 38 C.F.R. § 
3.309(e).  It appeared that his psychiatric disorder claim 
was denied because the medical evidence did not show a 
current diagnosis for PTSD, and the competent evidence did 
not show a relationship between the diagnosed psychiatric 
disorder and service.  In July 2003 the Board remanded the 
claims to obtain a competent medical opinion regarding the 
etiology of the veteran's current skin and psychiatric 
disorders, to include whether they were related to active 
service.  

Pursuant to the remand directives, in March 2004, a VA 
examiner reviewed the veteran's case file and rendered an 
opinion regarding the etiology of his current skin disorders.  
The examiner indicated that there was no record of skin 
cancer removal during service.  Although he had several skin 
cancers removed following discharge from service, during the 
March 2001 examination no active lesions were found.  The 
examiner noted the veteran's concerns that his skin condition 
could be related to exposure to Agent Orange.  The examiner 
pointed out that there was no reference in the veteran's 
claims file indicating that he ever had chloracne.  Finally, 
he concluded that it was less likely than not that any of the 
his present skin problems were related to service.  

Following a review of the veteran's case file, in a report 
dated in April 2004, a VA psychiatrist provided an opinion 
regarding the etiology of the veteran's current  psychiatric 
disorders.  The examiner noted that the veteran was seen in 
1979 (during his December 1968 to May 1985 service) by a 
clinician who indicated "depression with many situational 
and characterological roots."  Another report indicated that 
he was concerned over his weight problem.  At the time he was 
diagnosed with occupational problems.  The VA psychiatrist 
concluded that it was evident from the veteran's case file, 
that his main diagnosis was a personality disorder with 
passive dependant, histrionic, and possibly antisocial 
features.  He concluded that chronic dysthymia, which 
periodically exacerbated into a more intense level of 
depression in the presence of situational factors, was a 
concomitant feature of an underlying personality disorder.  
Thus, the only relationship between depressive symptomatology 
manifested in service, and that currently present, was the 
underlying personality disturbance.  Therefore, there was no 
causal relation between depressive symptoms in service and 
those of recent years, though both stem from situational 
factors superimposed on an underlying personality disorder.  

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  A determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service Connection for an Acquired Psychiatric Disorder, to 
Inlcude PTSD and depression

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, supra.

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See, e.g., Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  Service 
connection for PTSD requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes. 38 C.F.R. §§ 3.303(c), 4.9 (2004); Winn v. Brown, 8 
Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 
(1992).

The Board finds that service connection for an acquired 
psychiatric disorder, to include PTSD and depression, is not 
warranted.  Following a review of the claims file, and 
examinations of the veteran, a VA psychiatrist opined in 
August 2002 that the veteran did not satisfy the DSM-IV 
criteria for PTSD, and that there was very little evidence to 
even include PTSD as part of a differential diagnosis in this 
case. Following a review of the veteran's case file, in April 
2004, a VA psychiatrist rendered an opinion regarding the 
etiology of the veteran's present psychiatric disorders.  
This opinion confirmed the findings of the August 2002 VA 
examination report.  Therefore, the overwhelming 
preponderance of the medical evidence is against a finding of 
a current diagnosis of PTSD.  

With respect to an acquired psychiatric disorder, other than 
PTSD, the veteran's service medical records show that he was 
seen in 1979 by a clinician who reported that he suffered 
form "depression with many situational and characterological 
roots."  Another report noted that the veteran was concerned 
over his weight problem.  At the time he was diagnosed with 
occupational problems.  

Most recently, the VA psychiatrist report dated in April 
2004, indicated that that although the veteran presented 
related symptomatology consistent with chronic dysthymia 
during service and following discharge from service, both 
have stemmed from situational factors superimposed on an 
underlying personality disorder.  The situational or 
transient depressive symptoms during service were attributed 
to weight loss and marital discord, whereas the more recent 
situational depressive symptoms were attributed to factors 
such as financial problems and quality of life.  This opinion 
essentially rules out a current chronic depressive disorder 
that began during service.  Following a review of the 
veteran's case file, the psychiatrist diagnosed a personality 
disorder with passive dependant, histrionic, and possibly 
antisocial features.  He observed that although he had 
displayed chronic dysthymia, which periodically exacerbated 
into a more intense level of depression in the presence of 
situational factors since service, said symptomatology was a 
concomitant feature of an underlying personality disorder.  
Thus, the only relationship between the depressive 
symptomatology manifested in service and that currently 
present, was the underlying personality disturbance.  In this 
regard, to the extent that the veteran had a personality 
disorder during service, personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 
4.9 (2004); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
condition, to include PTSD and depression, the benefit of the 
doubt doctrine is not for application.  See generally, 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to Service Connection for Skin Cancer, Claimed as 
Due to Herbicide Exposure

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acne form disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed.).  See 38 C.F.R. § 3.307(a)(6)(iii)).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

The veteran served in Vietnam.  Thus, he is presumed to have 
been exposed to Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii)).  Following a review of the veteran's 
medical records, the examiner noted in March 2004 that though 
the veteran suffered from many skin problems during and 
following discharge form active duty, to include skin cancer, 
there was no reference in the veteran's claims file 
indicating that the veteran ever had chloracne. The 
disability at issue, skin cancer, is not included in the list 
of diseases associated with exposure to certain herbicide 
agents under 38 C.F.R. § 3.309(e).  Accordingly, service 
connection for skin cancer may not be presumed to have been 
incurred as a result of the veteran's exposure to herbicides 
while on active duty in Vietnam.  Id.

The fact that the veteran's skin cancer is not a disease 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.309(e) does not preclude him from establishing 
service connection by way of proof of actual direct causation 
or manifestations within one year after service. See Brock v. 
Brown, 10 Vet. App. 155, 160 (1997) (citing Combee v. Brown, 
34 F.3d 1039, 1042 (Fed.Cir. 1994) ("[p]roof of direct 
service connection . . . entails proof that exposure during 
service caused the malady that appears many years after 
service")).

The veteran's service medical records reflect that he had a 
rash on his face, arms, hands, chest and abdomen, which was 
assessed as contact dermatitis.  Moreover, his skin was 
clinically evaluated as abnormal on his April 1985 separation 
examination due to 5 cm scaling, slightly erthematous patch, 
right mid abdomen.  He also indicated on the concurrent 
Report of Medical History that he had experienced tumor, 
growth, cyst, cancer.  It was stated that skin diseases 
referred to rashes, skin tested with allergy tests, results 
show allergic to pollens and dust.  At the 
March 2001 VA skin examination, he reported growths on his 
skin along with skin cancer for a number of years preceding 
the examination.  However, upon examination, the examiner 
found that the veteran showed no present symptoms that  
seemed consistent with a positive finding for skin cancer. 
The veteran had nothing on his arms, face, neck, and trunk 
which looked liked skin cancer.  The examiner noted that the 
veteran had a number of skin problems, including nits and 
seborrheic dermatitis on his occipital scalp. 

The VA examiner in March 2004, reviewed the veteran's case 
file and rendered an opinion consistent with the April 2001 
medical opinion.  The examiner found no record of skin cancer 
removal during service.  Although the veteran had several 
skin cancers removed following discharge from service, during 
the March 2001 examination no active lesions were noted.  The 
clinician concluded that the veteran did not currently have a 
diagnosis for skin cancer and it was less likely than not 
that any of the veteran's present skin problems were related 
to service.  

In sum, the medical evidence shows that the veteran's 
diagnosis of skin cancer was not manifest during active 
service, or within one year from service, it is not a disease 
associated by VA regulation to herbicide exposure, and the 
only competent evidence that addresses the question of 
whether a current skin disease, to include cancer, is linked 
to service weighs against the claim.    

As the preponderance of the evidence is against the veteran's 
claim for skin cancer, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for skin cancer, claimed as 
due to herbicide exposure, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder and 
depression, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


